Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 23-39 are allowed.
Regarding claim 23 and dependents thereof, the prior art does not teach, “A method of calibrating an inertial measurement unit, the inertial measurement unit comprising at least two magnetometers, and at least two accelerometers, the method comprising: presuming at least one of the following: (1) a vector angle and a vector length of each of the at least two magnetometers have identical values; (2) each of a plurality of magnetometer vectors is one in magnitude; (3) an angle between a calibrated magnetometer vector and a calibrated accelerometer vector should not change; (4) a radius of the at least two magnetometers, post calibration, is equal to one; and (5) quaternions calculated using different ones of the at least two magnetometers are equal; collecting data from the inertial measurement unit, while stationary as a first step; collecting data from the inertial measurement unit while repositioning the inertial measurement unit as a second step; calibrating the at least two magnetometers using the data collected during the first step and the second step; and Page 2 of 15In re Patent Application of: MOHAMED R. MAHFOUZ Serial No. 17/022,488 Filed: 09/16/2020 calibrating of the at least two accelerometers using the data collected during the first step and the second step.” As discussed in Office action Filed 10/1/2021, US 20130185018 (herein Sheng), Non-Patent Literature titled, “”Calibration of a MEMS Inertial Measurement Unit” (herein Skog), and Non-Patent Literature titled, “Methods for in-field user calibration of an inertial measurement unit without equipment” (herein Fong) are cited as relevant art because they teach some limitations of the present invention. However, as amended to include two magnetometers and said presumptions, the vectors of Fong could not reasonably convey to be understood to be magnetometer vectors and as such the presumptions are not taught by the prior art. US 20130217998 (herein Mahfouz) is also presented as relevant prior art, as it teaches a plurality of inertia monitoring sensors 36 ([0042]) each having an accelerometer, magnetometer, and gyroscope with calibration. However, Mahfouz is still silent regarding the allowable subject matter as quoted above.
As discussed in the prior Office Action, claims 33-39 allowed. The prior art does not teach, “applying the magnetic distortion to a reference dataset, the reference dataset comprising uniformly distributed vectors around a sphere, to create a first distorted dataset; applying an initial magnetic distortion to the reference dataset, where the initial magnetic distortion is from a prior calibration of the at least two magnetometers when not rigidly attached to the ferromagnetic object, to create a second distorted dataset; calibrating the at least two magnetometers to account for ferromagnetic distortion using a recursive optimization algorithm applied to both the first and second distorted datasets to extract the ferromagnetic distortion.” US 20170066464 to Carter teaches some equivalent aspects of the present invention, including using magnetometers to determine anomalies due to ferromagnetic material presence in a local environment including hospitals. However, Carter does not teach using two datasets as specifically claimed in the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852